Citation Nr: 1224252	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-21 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from March 1960 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This matter was previously before the Board in May 2011 at which time the issues were remanded for further evidentiary development.  Such development included affording the Veteran a VA examination for his claim for service connection for hypertension, as well as requesting pertinent records to include Social Security Administration records (SSA), service personnel records, and identified treatment records.  Requests for this identified evidence were made in May 2011, and the Veteran underwent a VA examination in June 2011.  Thus, there has been substantial compliance with the Board's May 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In May 2012, the Board received additional evidence from the Veteran in support of his pending appeals.  The evidence consists of two letters from the Veteran.  The first letter, dated in August 2010, is duplicate of a letter already on file that the Board and RO considered.  The second letter, dated in May 2012, was submitted in response to the RO's April 2012 Statement of the Case.  Although the RO has not yet reviewed this letter, it is essentially cumulative of reports and assertions that the Veteran previously made and are on file and that the RO considered.  Thus, the Board finds there is no prejudice to the Veteran in deciding this claim at present rather than remanding the issue to the RO for its review of the new evidence in the first instance.  See 38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam.

2.  Diabetes mellitus, type II, did not manifest in service, within the one year presumptive period, or for many years thereafter, and is not shown to be related to service.

3.  Hypertension, did not manifest in service, within the one year presumptive period, or for many years thereafter, and is not shown to be related to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a);38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in August 2007, which was prior to the December 2007 adverse decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case with respect to service connection for diabetes mellitus, type II, to include due to herbicides, and hypertension.  In the August 2007 letter, the RO informed the claimant of the applicable laws and regulations, the evidence needed to substantiate the claims decided herein, and which party was responsible for obtaining the evidence.  38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F. 3d 1483, 1485 (Fed. Cir. 1997).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

The Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service - connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the claims being decided herein, the Board finds that the appellant is not prejudiced by a decision at this time since the appellant was provided with notice of the disability rating and effective date elements in the August 2007 letter. 

The Board also finds that all necessary assistance has been provided to the appellant including requesting information from the appellant regarding pertinent medical treatment he may have received and requesting records from the identified providers.  The Board notes that the Veteran asserted that he was initially put on medication for hypertension in 1970s and that these records are not on file.  However, in view of the Veteran's report in June 2011 that he exhausted all means with respect to accessing his outstanding medical records and that his previous treating physician, Dr. Walker, had been deceased for many years with no means of obtaining his records, the Board finds that there is no further duty to assist the Veteran in obtaining such records.  In regard to obtaining the Veteran's records from the SSA, SSA informed VA in May 2011 and June 2011 that the Veteran's medical folder had been destroyed.  Thus, the Board finds that it has met its duty to assist the Veteran in obtaining these records and that further attempts to obtain such records would be futile.  See Appeals Management Center Memorandum of a Formal Finding of Unavailability of SSA Records dated in July 2011.  In terms of VA examinations, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2011 examination report with respect to the claim for service connection for hypertension contains sufficient findings with which to properly decide this claim.  The Board also acknowledges that the Veteran has not had a VA examination for his claim for service connection for diabetes mellitus, type II.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes that an examination is not needed for this claim because, as it explained in the discussion below, there is no probative evidence indicating that his current diabetes mellitus, type II, may be related to service.  Accordingly, it was not necessary to obtain a medical examination or medical opinion in order to decide this claim.  Lastly, the appellant was provided with the opportunity to testify at a Board hearing which he declined.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claims for service connection for diabetes mellitus, type II, to include as due to herbicides, and that adjudication of these claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits with respect to this issue.

II.  Facts

The Veteran's blood pressure reading at his March 1960 enlistment examination was 120 (systolic) over 74 (diastolic) and his urinalysis was negative for sugar.  His service treatment records are devoid of complaints, treatment or diagnoses of diabetes or hypertension.  His blood pressure reading at his discharge examination in March 1964 was 136/90 and he had a negative urinalysis for sugar.  Also, the discharge examination report shows that clinical evaluation of the Veteran's endocrine system, heart and vascular system were normal.  

A March 2002 private treatment record from Lakeshore Medical clinic contains a diagnosis of new onset diabetes mellitus/high blood pressure.  The Veteran's blood pressure reading at that time was 160/90.  

Records from Aurora Health Care show that the Veteran attended two diabetes group education classes in May 2002.  

An April 2003 record from Lakeshore Medical Clinic contains a blood pressure reading of 150/90 and assesses the Veteran as having uncontrolled high blood pressure and non-insulin dependent diabetes mellitus.  

A September 2003 treatment record from Midtown Health Center reflects a blood pressure reading of 112/80 and an assessment of diabetes mellitus.  A record dated in November 2003, from Denis Laurencin, M.D., assesses the Veteran as having non-insulin-dependent diabetes mellitus, controlled on current regimen of medications, and hypertension, much better controlled.

A January 2005 medical report from Lisa Rich, M.D., shows that the Veteran had been referred by Dr. Laurencin because of creatinine and proteinuria lab readings.  Dr. Rich noted that the Veteran had a 35 year history of hypertension.  Dr. Rich found that the Veteran had significant chronic renal disease as well as out of control hypertension.  Follow-up records for the Veteran's kidney disease and hypertension in February 2005 and October 2005 describe the Veteran's blood pressure control as "reasonable" and "excellent", respectively.    

On VA Form 21-4142 in August 2006, the Veteran said that he recently began going to Dr. Ibsa for treatment and that his previous doctor, Dr. Lawrence, diagnosed diabetes early in 2000.

A follow-up record from Dr. Rich in September 2006 for the Veteran's hypertension and kidney disease notes that his blood pressure took "quite a jump" to 176/84 and 180/90.  A November 2006 records shows that it was under good control.  

In July 2007, the Veteran filed a claim for service connection for type II diabetes and for hypertension, claimed as secondary to diabetes.  He reported that he had not been stationed in Vietnam, but was sent to Vietnam on two occasions to dig bunkers for medical supplies, ammunition and water.  He added that he had diabetes before he left service and that his service treatment records should reflect this.

In August 2007, the National Personnel Records Center informed VA that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.

On file is a VA Memorandum dated in September 2007 regarding the Veteran making a formal finding on the unavailability of service in-country in the Republic of Vietnam.  

Follow-up records from Dr. Rich in 2007 and 2008 for the Veteran's hypertension and kidney disease note that he had excellent blood pressure control.  

A laboratory report from Dr. Ibsa in August 2008 reflects a glucose/diabetic testing reading of Hgb A1C of 6.5.

Follow-up records from Dr. Rich in 2009 and 2010 for the Veteran's kidney disease and hypertension note that his blood pressure was well controlled and ideal except for a March 2010 record noting that it was a bit low.  

In a letter dated in August 2010, the Veteran reported that he had tested positive for sugar at his separation examination in 1964 for two consecutive days.  He said he was instructed to fast and that on the third day after fasting he tested negative for sugar.  He said he saw the doctor handwrite the notes regarding the test results in his records.  He also asserted that his blood pressure reading at separation of 136/90 registered high since normal is considered 120/80.  Regarding service in Vietnam, the Veteran said that he served two tours of duty in Vietnam with the first tour beginning in February 1962 in Da Nang lasting for one month, and the second tour beginning in January 1963 lasting three months.  He added that he had been put on Social Security Disability in 1994 and suffered from kidney failure and two strokes.  

A June 2011 follow-up record from Dr. Rich for the Veteran's kidney disease and hypertension show that his blood pressure was uncontrolled.  

At a VA examination for hypertension in June 2011, the examiner relayed the Veteran's blood readings in service at service entry (120/80) and separation (136/90).  He also relayed the Veteran's report that he began taking medication for hypertension sometime in the 1970s, though he noted that the Veteran provided no medical documentation of this.  He said the Veteran's blood pressure reading at the time of the examination was 114/70.  The examiner reported that the Veteran did have hypertension at that time based on the evidence of record.  He went on to report that one isolated blood pressure reading of 136/90 does not make a diagnosis of hypertension according to the current accepted diagnostic criteria which are blood pressures elevated greater than 140/90 on three consecutive evaluations at least six hours apart.  He explained that although the Veteran's diastolic blood pressure of 90 at separation was right at the cut off, there was no evidence of record to indicate that he had a diagnosis of hypertension at that time and, by his testimony, was not started on medication until sometime in the 1970s.  He noted that this was well after the Veteran's discharge date of 1964, plus there was no evidence to suggest chronicity from the time of his discharge of military service until the time he was started on medication for hypertension in the 1970s.  

Also in June 2011, the RO received a VA Form 21-4142 from Dr. Ibsa stating that the Veteran was seen every six months or so and that his medical conditions appeared stable.  He included records showing a blood pressure reading of 122/70 taken in September 2009 and a reading of 122/84 taken in February 2010.

III.  Analysis

Pertinent Law and Regulations

At the outset, the Veteran is not claiming disability from engaging in combat with the enemy so the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1131 (West 2002). 

There must be competent evidence showing the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 20 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus and hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307(a), 3.309(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Service in Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313.  

If a veteran was exposed to an herbicide agent in the Republic of Vietnam during the period beginning January 9, 1962, and ending May 7, 1975, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), see Note 2. 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

The Veteran asserts not only that he served in Vietnam on two occasions, but that he was found to have elevated sugar readings at the time of his service separation in March 1964.  Thus, he claims service connection on both a direct and presumptive basis.

As noted above, the Veteran's service treatment records are devoid of laboratory findings, treatment, or a diagnosis suggestive of diabetes mellitus, type II.  Rather, at separation, the urinalysis was negative for sugar and the endocrine system was normal.  Thus, there is no evidence of diabetes mellitus in service.  38 C.F.R. § 3.303(a).  The first postservice medical evidence diagnosing the Veteran as having diabetes mellitus, type II, is a private record dated in March 2002, over 30 years after service.  According to the March 2002 treatment record, the Veteran had new onset diabetes.  Further evidence that this disability was of new onset in 2002 are records dated shortly thereafter, in May 2002, from Aurora Health Care, showing that the Veteran attended two diabetes group education classes.  Moreover, it should be pointed out that the Veteran does not assert that he was diagnosed as having diabetes in service.  In fact, he indicated on VA Form 21-4142 in August 2006 that his previous doctor, Dr. Lawrence, diagnosed diabetes early in 2000.  

As for consideration of this claim under 38 C.F.R. § 3.303(b), as noted above, there are no medical records showing treatment for this condition until approximately 30 years after service, in 2002.  The absence of documented symptoms of diabetes mellitus, type II, from the time of the Veteran's service separation in 1964 until many years after service, coupled with the normal separation findings, interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  

The Board acknowledges the Veteran's assertions that his diabetes mellitus, type II, is the result of his military service in that he had two elevated sugar readings at service separation in addition to the negative reading.  While the Veteran is competent to give evidence about symptomatology and what he experienced in service, see Barr v. Nicholson, 21 Vet. App. 303 (2007), it is inconsistent with his actual separation examination report which only shows the negative urinalysis result for sugar.  Due to this inconsistency, the Board does not find the Veteran's assertion in this regard credible.  

The Board concludes that the preponderance of the evidence is against continuity of diabetes mellitus, type II, symptomatology.  38 C.F.R. § 3.303(b).  Moreover, as the disability was not manifested within one year from the date of the Veteran's separation from service, presumptive service connection under 38 C.F.R. §§ 3.307, 3.309 for certain chronic disabilities, to include diabetes mellitus, type II, is not warranted.  Id.  

Regarding the presumptive regulations of 38 C.F.R. § 3.309(e) pertaining to diseases associated with exposure to certain herbicide agents, diabetes mellitus, type II, is on the list of such disabilities.  However, the weight of evidence does not show that the Veteran had the requisite service in Vietnam.  The Veteran asserts that he served in Vietnam.  More specifically, he stated in August 2010 he served in Vietnam for one month beginning in February 1962 and for three months beginning in January 1963.  However, the Board finds that these assertions are not credible.  Not only is there information from the National Personnel Records Center in August 2007 stating that there was no evidence in the Veteran's file to substantiate service in the Republic of Vietnam, but there are embarkation slips which conflict with the Veteran's assertions.  In this regard, the embarkation slips show that the Veteran served in the Philippines during most of the month of February.  That is, they show that the ship he sailed on left Pearl Harbor, Hawaii, on February 2, 1962, arrived in Subic Bay, Philippines, on February 18, 1962, left Subic Bay, Philippines, on February 26, 1962, and arrived in Mindoro, Philippines on February 27, 1962, where he remained until April 1962.  There is no indication from these slips or from the Veteran's Records of Service that he served in the Republic of Vietnam.  For these reasons, the presumptive regulations of 38 C.F.R. § 3.309(e) are inapplicable to the Veteran's claim.

As far as the provisions of 38 C.F.R. § 3.303(d) regarding establishing a medical nexus between the Veteran's postservice diabetes mellitus, type II, and service, to include exposure Agent Orange, there is no probative evidence that supports such a nexus.  See also Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).

The Board acknowledges the Veteran's own assertions that his diabetes mellitus, type II, is the result of his military service, namely herbicides, and that he is competent to give evidence about symptomatology and what he experienced in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, while lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, see Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 D. 3d 1372, 1376-77 (Fed.Cir.2007)), this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent.  Thus, based on the facts of this case, the Veteran is not competent to render an opinion as to the cause or etiology of his diabetes mellitus, type II, as such a matter requires medical expertise which the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 D. 3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296 (1999). 

Based on the foregoing, the Board finds that the third essential criterion for a grant of service connection - a causal relationship between the current disability and a disease or injury incurred or aggravated during service - has not been met in this case.  38 C.F.R. § 3.303; See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  Because the competent evidence neither supports the claim, nor is in relative equipoise on this question, the benefit-of-the-doubt doctrine is not for application and the claim for service connection for diabetes mellitus, type II , to include as due to herbicides must be denied.  See 38 U.S.C.A. § 5107(b).

Hypertension

The Veteran asserts that his hypertension stems from an elevated reading at his March 1964 service separation examination of 136/90.  

Pertinent regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.101, Diagnostic Code 7101, Note (1).  This provision also states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  

As noted above, the Veteran was shown to have a blood pressure reading of 136/90 at his separation examination in March 1964.  His service treatment records are devoid of any other blood pressure readings except for a reading of 120/74 at his enlistment examination.  These records, including the March 1964 examination report, are devoid of findings or diagnosis of high blood pressure and/or hypertension.  Moreover, the heart and vascular system were normal at separation.

High blood pressure is first documented on a March 2002 private treatment record, approximately 30 years after service.  That notwithstanding, the Veteran reported to a VA examiner in June 2011 that he began taking medication for hypertension in the 1970s.  This date is consistent with a January 2005 private record from Lisa Rich, M.D., of Milwaukee Nephrologists, wherein she reports that the Veteran had a 35 year history of hypertension, thus dating the onset of the disability to 1970.  The absence of documented symptoms of diabetes mellitus, type II, from the time of the Veteran's service separation in 1964 until many years after service interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Moreover, the VA examiner in June 2011 reported that there was no evidence to suggest chronicity of this disability from the time of the Veteran's discharge from military service until the time he was started on medication for hypertension in the 1970s.  

The absence of a finding of hypertension in service or for many years after service does not warrant service connection under 38 C.F.R. § 3.303(a), under 38 C.F.R. § 3.303(b) for chronic hypertension in service or continuity of symptomatology after service, or under the presumptive provisions of 38 U.S.C.A. § 1101, 1112, 1137, 1137; 38 C.F.R. §§ 3.307, 3.309 for certain chronic disabilities, to include hypertension.

As far as the provisions of 38 C.F.R. § 3.303(d) regarding establishing a medical nexus between the Veteran's postservice diabetes mellitus, type II, and service, the weight of evidence militates against this claim.  In this regard, the VA examiner in June 2011 opined that one isolated blood pressure reading of 136/90 does not make a diagnosis of hypertension according to current accepted diagnostic criteria.  He explained that even though the Veteran's diastolic blood pressure reading of 90 was right at the cut off, there was no evidence of record to indicate that he had a diagnosis of hypertension at that time and by the Veteran's testimony, he was not started on medication until the 1970s, well after his discharge date.

The Board has considered the Veteran's own assertions that his hypertension began in service as is reflected by his blood pressure reading at separation of 136/90, and acknowledges that he is competent to give evidence about symptomatology and what he experienced in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, while lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, see Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 D. 3d 1372, 1376-77 (Fed.Cir.2007)), this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent.  Thus, based on the facts of this case, the Veteran is not competent to render an opinion as to the cause or etiology (to include a single pressure reading) of his hypertension as such a matter requires medical expertise which the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 D. 3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296 (1999).  Even when we accept the Veteran's report of his blood pressure reading at separation is accurate and competent, such evidence must be weighed against the other evidence of record.  Here, despite the Veteran's blood pressure reading, the examiner at separation determined that the vascular system was normal.  Equally important, the VA examiner in June 2011 determined that one isolated blood pressure reading of 136/90 does not make a diagnosis of hypertension according to accepted diagnostic criteria.  He further noted that there was no evidence of record to indicate that the Veteran had a diagnosis of hypertension at that time.  Such medical evidence is far more probative than the Veteran's own opinion.

Lastly, the Veteran's contention this his hypertension is secondary to his diabetes mellitus, type II, does not warrant further review since, as is discussed above, he is not service-connected for diabetes mellitus, type II.  

Based on the foregoing, the Board finds that the third essential criterion for a grant of service connection - a causal relationship between the current disability and a disease or injury incurred or aggravated during service - has not been met in this case.  38 C.F.R. § 3.303; See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  Because the competent evidence neither supports the claim, nor is in relative equipoise on this question, the benefit-of-the-doubt doctrine is not for application and the claim for service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for hypertension is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


